Opinión disidente del
Juez Asociado Señor Díaz Cruz.
La mayoría deja en precario la integridad de nuestro Derecho administrativo y para ello desautoriza hasta los precedentes sentados en jurisprudencia de este Tribunal.
Un peticionario de apellido Colón solicitó de la Adminis-tración de Reglamentos y Permisos (A.R.P.E.) la segregación de un solar de 945 m/c de una finca de mayor cabida radicada en el Barrio Honduras, de Barranquitas. Ante la agencia amplió el fundamento de su solicitud con la teoría de que no le aplica por ser posterior a su petición el reglamento de zonificación de esta zona que resulta ser la identificada como “Cañón de San Cristóbal”, uno de los escasos remanentes de hermosura natural de nuestra tierra dignos de conservar en su belleza prístina. En resolución contenida en forma im-presa, A.R.P.E. adjudicó la solicitud el 7 de octubre de 1976, así:
*221“[Impreso] Luego de considerar este caso en todos sus méritos y de una inspección (1) efectuada sobre el terreno se ha determinado lo siguiente:
[Insertado a máquina] 1 — Que la finca objeto de lotificación ubica dentro del área que se identifica con el nombre de ‘Cañón de San Cristóbal’ y el mismo tiene un área ocupacional que se extiende dentro de los límites territoriales del Municipio de Aibonito y Barranquitas. Dicho cañón es una falla natural única, de origen volcánico, por donde discurre el Río Usabón que a la vez constituye el límite municipal de los municipios de Barranquitas y Aibonito. Este cañón se considera uno de gran valor cultural, ecológico, estético y científico, que puede ser disfrutado en forma controlada por la ciudadanía de manera que se mantenga al máximo su estado natural. Que en base a las condiciones de excelencia natural que distinguen a este cañón y a los fines de que se mantenga en su estado natural, la Junta de Planificación adoptó enmiendas a los mapas de zonificación de los municipios afectados por esta formación geológica de belleza excepcional y clasificó el área en un distrito para uso público (P) y un área especial dentro del Distrito R-0 que se designó como Distrito R-O-25 en la periferia del mismo. (Resolución Z-43-I.) Así mismo se adoptaron las resoluciones JP-218, JP-219 y JP-219A, que establecen que en este nuevo Distrito (R-O-25) la cabida mínima para la creación de nuevas fincas será de 25.00 cuerdas y los usos y fincas de cabidas menores ya existentes en el sector se ajustarán a las disposiciones de la resolución JP-219A aprobada por la Junta de Planificación en 14 de enero de 1976.
2 — Que en el caso que nos ocupa no se cumple con las disposiciones de las normas adoptadas para el sector del Cañón de San Cristóbal. [Impreso] Considerando lo anteriormente expuesto y en virtud de la Orden Administrativa ARPE Núm. 3 de 15 de agosto de 1975, emitida al amparo de la Ley Núm. 76 de 24 de junio de 1975, DESAPRUEBA la antes referida lotificación radicada bajo el Caso Número 76-41 G-292 BPL.
Cualquier parte interesada en este caso puede radicar una apelación ante la Junta de Apelaciones Sobre Construcciones y Lotificaciones en un Período no menor de treinta (30) días a partir de la fecha de este informe.”
A.R.P.E. no formuló determinaciones de hecho a pesar de *222que el Art. 9 de su ley orgánica la instruye a “celebrar una audiencia pública” y a “formular por escrito los funda-mentos”(2) por qué deniega la autorización de un proyecto, copia del cual deberá incluirse en la notificación de la determinación que se haga a la parte peticionaria. No hay modo de descubrir si A.R.P.E. celebró vista, ni qué prueba tuviera ante su consideración. Ahogada por el laconismo formulista, no hay constancia de que la agencia cumpliera el mandato de ley.
En 5 mayo, 1977 la Junta de Apelaciones sobre Cons-trucciones y Lotificaciones, dentro de esta total obscuridad de cuáles fueron los fundamentos de decisión de A.R.P.E., asume jurisdicción(3) y declara el caso como de “circunstancias especialísimas” y procede a estimar la petición a base de lo que “surge de los autos del caso” sin que tampoco aparezca *223que haya recibido prueba. Se encamina entonces la Junta dentro de este estado de tiniebla procesal a adoptar como sus propias conclusiones, las siguientes:
“Surge de los autos del caso que el apelante de epígrafe es propietario de una finca de 41.375 cuerdas ubicada en el Barrio Honduras de Barranquitas. De la misma interesa segregar un solar con cabida superficial de 905.465 metros cuadrados. El mismo se encuentra actualmente vacante y colinda por uno de sus laterales con otros solares que fueron segregados de la finca principal en los cuales existen viviendas. El predio a segregarse, al igual que los dos antes descritos tienen acceso a una carretera municipal, que los separa de la finca principal. En el sector existen facilidades de energía eléctrica y agua que pueden ser extendidas para servir dicha propiedad y el apelante está dispuesto a hacer las obras necesarias. La segregación en cuestión cuenta con el endoso del gobierno municipal del municipio de Barranquitas donde ubica la propiedad. Dicha segregación es sustancialmente conforme a las disposiciones del Reglamento para Lotificaciones Simples.
. . . [C]oncurren aquí circunstancias especialísimas, que deben movernos a autorizar la lotificación solicitada. En particular en-tendemos que la lotificación que nos ocupa ubica en un sector donde existe ya un desarrollo urbano lejano al área propia del Cañón de San Cristóbal, por lo cual esta segregación no habrá de afectar sustancialmente las características esenciales del sector. De otra parte dicho solar se encuentra segregado de hecho sobre el terreno y tiene acceso por una carretera municipal y constituye un desarrollo que cuenta con las facilidades públicas esenciales y es conforme a las disposiciones del Reglamento para Lotificaciones Simples.”
Luego el 2 diciembre, 1977 la Junta de Apelaciones emitió resolución a moción de reconsideración de la Junta de Plani-ficación donde habla de prueba recibida en dicha etapa y añade las siguientes determinaciones a las reseñadas an-teriormente:
*224“La prueba recibida por vía de reconsideración sirvió para reafirmar lo antes señalado y además aportó el hecho adicional de que la Oficina Regional de la Administración de Reglamentos y Permisos en Bayamón en el Caso 76-41-G-180 BPL resuelto el 17 de enero de 1977 autorizó la formación de cuatro (4) solares con cabidas que fluctúan entre 500.00 y 1,275.4543 metros cuadrados en una finca cercana a la que nos ocupa que como se señala en la determinación aludida está incluida en el mismo distrito de zonificación residencial R-0 (25) en que ubica la finca del apelante. En adición se trajo testimonio a los efectos de que la finca que nos ocupa está separada del área del ‘Cañón San Cristóbal’ por dos vías públicas existentes, que constituyen una barrera física hacia ese sector.
De otra parte, el testimonio recibido puso de manifiesto la necesidad de una posible revaluación por la Junta de Planificación de las áreas que fueron incluidas en la referida zonificación restrictiva y que por lo pronto existe la necesidad de que los casos en esa área se vean cada uno por sus méritos particulares.”
Los que menciona la precedente decisión de la Junta de Apelaciones son los elementos críticos, determinantes de circunstancia especialísima que podrían justificar la variación o excepción a los reglamentos, y sobre los cuales en el curso administrativo legislado debió pasar A.R.P.E. antes de que la Junta de Apelación pudiese intervenir. Al analizar el nuevo diseño legislativo que gobierna la planificación en Puerto Rico, resolvimos en The Richards Group v. Junta de Planificación,, 108 D.P.R. 23 (1978), que corresponde a A.R.P.E. ocuparse de las funciones operacionales que antes ejercía la Junta de Planificación y velar por el cumplimiento de las leyes y reglamentos de planificación. Aun cuando la ley orgánica de la agencia no dispusiera específicamente sobre la formulación de determinaciones de hecho, éstas se consideran indispensables para que pueda cumplirse “responsablemente” la función judicial de revisión. Hilton Hotels v. Junta de Salario Mínimo, 74 D.P.R. 670, 683 (1953). Confrontados con la indebida aceptación por la Junta de Apelaciones del Sistema de Administración de Personal de un recurso en que *225la ley no le confería jurisdicción, afirmamos en Pou Estape v. F.S.E., 108 D.P.R. 336 (1978), lo siguiente:
“Todos los funcionarios y los empleados públicos desde los más encumbrados hasta los menos poderosos tienen plena e incuestio-nable facultad para ejercer los poderes y deberes que les confieren la Constitución y las leyes, pero asimismo no pueden arrogarse motu proprio, sin autoridad clara de ley, poderes y facultades que no les han sido así conferidas. Esta premisa mayor es un sine qua non del sistema de gobierno en el cual prevalece el imperio de la ley, en contraste con los sistemas en los cuales impera el arbitrio arbitrario de los regímenes dictatoriales.”
En Quevedo Segarra v. J.A.C.L., 102 D.P.R. 87, 92 (1974), rechazamos la proposición de que la Junta de Apelaciones sobre Construcciones y Lotificaciones estuviese por ley inves-tida de facultad para otorgar variaciones y excepciones.(4) Allí dijimos: “No es correcto. El estudio que hemos hecho de la cuestión demuestra que nunca se ha conferido directamente a la Junta de Apelaciones jurisdicción en primera instancia para otorgar variaciones y excepciones. Pero más aún, la naturaleza y alcance de estos conceptos dentro del régimen establecido por la Ley de Planificación y el Reglamento de Zonificación para controlar y dirigir el desarrollo urbano en forma integral con un mínimo de fricción y de conflicto, demuestran que propiamente corresponde a la Junta de Planificación entender en primera instancia en la concesión de variaciones y excepciones.”
El fundamento legislativo para conferir a la Junta de Apelaciones “una función exclusivamente revisora” {Quevedo, supra, a la pág. 95), se consignó así en Quevedo Segarra:
“En la concesión de variaciones y excepciones entran en juego factores técnicos y complejos, cuya evaluación requiere estudios y conocimientos especializados. Como bien se señala en el alegato de *226la recurrida, la Junta de Planificación cuenta con el personal pro-fesional y los recursos técnicos necesarios para llevar a cabo esta evaluación. Es de notar la tajante diferencia en los recursos presupuestarios y de personal entre ambos organismos. La Junta de Planificación cuenta con un presupuesto conjunto de $11,605,075, mientras que el presupuesto de la Junta de Apelaciones asciende a $267,353.” Presupuesto 1973, págs. 210 y 184. La Junta de Planificación cuenta con más de 150 ingenieros, 57 técnicos de planificación, 6 planificadores regionales, 16 planificadores de renovación urbana, 9 especialistas de planificación, 3 agrimensores y un agrónomo.
El personal técnico de la Junta de Apelaciones se limita a tres ingenieros y un agrimensor. Relación de Puestos Regulares, Presupuesto 1973, pág. 165.
Por otro lado, la Junta de Planificación lleva a cabo estudios sobre el crecimiento poblacional y urbano, y de otra índole, a fin de reglamentar el uso de terrenos y promover un desarrollo urbano ordenado. Presupuesto 1973, pág. 210. En virtud de los recursos a su disposición y de los estudios que lleva a cabo, la Junta de Planificación tiene una perspectiva integral y abarcadora de la problemática urbana que le permite entender con mayor efectividad en casos de variaciones y excepciones en primera instancia.” (Enfasis en el original.)
Sin que haya variado la jurisdicción y competencia de la Junta de Apelaciones por la ley orgánica de A.R.P.E. (Núm. 76 de 24 junio, 1975 (Art. 31(c)) — 23 L.P.R.A. sec. 72c(c)) como correctamente sostiene la opinión mayoritaria, el aquí in-teresado José N. Colón obtuvo de la Junta de Apelaciones en primera instancia una autorización de variación para un área de tan sensitiva ecología como lo es el “Cañón de San Cristóbal”, entre Aibonito y Barranquitas.
El procedimiento ante A.R.P.E., desconocido por la Junta de Apelaciones por la falta de determinaciones de hecho, impedía el ejercicio de su jurisdicción revisora. Sin poder ni autorización la Junta se constituyó en foro de primera instancia y resolvió el caso como uno que en sus méritos justificaba la variación, o sea, echar a un lado el uso *227prohibido.(5) No puede darse actuación administrativa más antagónica con lo resuelto en Quevedo Segarra, supra, y los demás precedentes aquí citados.
En ausencia de determinaciones de hecho, de la frase formularia “considerada en sus méritos” en la decisión de A.R.P.E. no puede inferirse que la agencia conoció del caso en su fondo con todos los recursos técnicos a su disposición y sí, que su decisión está limitada a los méritos del planteamiento sobre ausencia de reglamentación. El propio recurso de la agencia contra la actuación en primera instancia de la Junta de Apelaciones necesariamente impugna y niega que A.R.P.E. haya entrado en o adjudicado los méritos de una solicitud de variación. En materia de adjudicación en los méritos no hay substituto para el pliego de determinaciones de hecho, única fuente de la que pueda aseverarse que el tribunal o la agencia con jurisdicción primaria penetró a considerar la justicia esencial del caso, y que ejerció su sano arbitrio en la valoración de la cuestión justiciable.
La opinión exhibe una críptica intención de extender al proceso administrativo la norma de la Regla 70 de Procedi-miento Civil que permite al tribunal conceder remedio por sobre defecto en la súplica del mismo o en la denominación del pleito, más las limitaciones legales y funcionales de la Junta de Apelación completan un cuadro de ineptitud institucional para conceder esta variación en primera instancia. El peti-cionario debe iniciar el. procedimiento con una solicitud de variación, y no con alegación de exclusión de Reglamento ante A.R.P.E. y ésta al decidir deberá hacer determinaciones de hecho que en caso de apelación faciliten la función revisora. No hay razón para que revoquemos a Quevedo Segarra, ni a Pou Estape, ni a Richards Group, ni a Hilton Hotels, supra, que es consecuencia última de la decisión hoy tomada por el Tribunal.
*228La flexibilidad que no puede ser referida a un principio o precepto jurídico, hiere de muerte la actuación del organismo administrativo. La Junta de Apelaciones puede hacer sola-mente lo que el Derecho le permite, esto es, lo que cae dentro de su competencia. “Los órganos que integran la Adminis-tración y la competencia misma de esos órganos son y existen, en suma, en tanto se instituyen por el orden jurídico, no como un facto natural desligado del Derecho.” Nueva Enciclopedia Jurídica, Carlos E. Mascareñas, Director, Ed. Seix (1950), T. 1, pág. 63. La previa existencia de un precepto legal que lo permita es la ineludible génesis de licitud del acto adminis-trativo. La discreción o el arbitrio que es el terreno de la flexibilidad no se fundan en la ausencia de precepto jurídico, sino en la atribución por el Derecho de una libertad de apreciación. La falta de competencia y de condición en la Junta para ejercitar su jurisdicción apelativa no se suple con libertad de apreciación. “Si un acto que pretende presentarse como administrativo no puede ser legitimado por un precepto jurídico que lo prevea y lo admita, no puede ser aceptado como lícito acto administrativo.” Op. cit. pág. 64. Cf. Pou Estape, supra.
No hay orden sin seguridad jurídica.
La sentencia del Tribunal Superior, que sostuvo a la Junta de Apelaciones sobre Construcciones y Lotificaciones, bajo la equivocada premisa de que la nueva legislación le concede facultad para conocer de y proveer en primera instancia a solicitudes de variación y excepción a reglamentos, y la propia resolución de la Junta de Apelaciones, deberán ser revocadas.

(1)Nótese que la consideración “en los méritos” y la “inspección” son meras expresiones formularias, lugares comunes del impreso, en el vacío de la falta de determinaciones.


(2)Art. 9(b) — “Cuando cualquier sector, dentro de cuyos límites se hubiere solicitado autorización para algún proyecto de Iotificación simple, o un permiso de construcción o uso, presentare características tan especiales que hicieren imprac-ticables la aplicación de las disposiciones reglamentarias que rijan para esa zona, e indeseable la aprobación del proyecto, debido a factores tales como salud, seguridad, orden, defensa, economía, concentración de población, ausencia de facilidades o mejoras públicas, uso más adecuado de las tierras, o condiciones ambientales, estéticas o de belleza excepcional, la Administración podrá, en la protección del bienestar general y tomando en consideración dichos factores, así como las recomendaciones de los organismos gubernamentales concernidos, denegar la autorización para tal proyecto o permiso. En el ejercicio de cuta facultad, la Administración deberá tomar las medidas necesarias para que la misma no se utilice con el propósito o el resultado de obriar las disposiciones reglamentarias en casos en que no medien circunstancias verdaderamente especiales. En estos casos, la Adminis-tración deberá celebrar una audiencia pública, siguiendo el procedimiento que este Capítulo provee, antes de decidir sobre el proyecto sometido o permiso solicitado. La Administración denegará tal solicitud mientras existan las condiciones desfavorables al proyecto o permiso, aunque el proyecto en cuestión esté comprendido dentro de los permitidos para el área por los Reglamentos de Planificación en vigor.
“La Administración deberá formular por escrito los fundamentos por qué deniega la autorización de un proyecto, copia del cual deberá incluirse en la notificación de la determinación que se haga a la parte peticionaria.” 23 L.P.R.A. see. 71(h)(b). (Énfasis suplido.)


(3)La opinión acoge el erróneo argumento de la Junta de Apelaciones para evadir la doctrina de Quevedo Segarra, infra, que dicho organismo expone así:
“. • • [L]a situación del caso que nos ocupa es claramente distinguible de la que concurría en el caso de Quevedo Segarra antes citado, ya que es patente que la actuación que motiva la presente apelación no llega a esta Junta de Apelaciones por *223vía de la radicación ante esta Junta de un caso en primera instancia y sí mediante un recurso apelativo.”
El Tribunal de Apelación necesariamente ha de conocer los fundamentos de decisión para poder resolver si está correcta o equivocada. United States v. Chicago, M., St P. & P.R. Co. 294 U.S. 499 (Cardozo, J.).


(4)“Variación” es permiso para dedicar la propiedad a un uso prohibido por las restricciones ordenadas para una zona o distrito; “excepción” es la autorización para usar la propiedad de manera particular que el Reglamento permite si se dan y cumplen determinadas condiciones. López v. Junta de Planificación, 80 D.P.R. 646, 654 (1958).


(5)Sin beneficio de determinaciones de hecho de la agencia, la Junta de Apelaciones hizo sus propias determinaciones (Ap. pág. 4 y ss.) abrogándose la jurisdicción primaria de A.R.P.E.